Citation Nr: 1428762	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to increased rating in excess of 10 percent for service-connected benign asbestos-related pleural disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958; October 1961 to October 1962; and November 1962 to November 1966.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama, which continued a 10 percent rating for benign asbestos-related pleural disease, and denied service connection for COPD.  

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2014 via video conference.  However, VA was not able to produce an audible transcript of the hearing, and the Veteran was offered a new hearing in a May 2014 letter.  The Veteran did not respond to the letter within 30 days and therefore the appeal will be considered based on the evidence of record, which includes notes from the hearing.   

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran essentially contends that his service-connected asbestos-related pleural disease is more severe than contemplated by his current disability rating.  

The Veteran testified before the undersigned at a hearing in March 2014.  The Veteran stated that his service-connected pleural plaque condition has worsened since his last VA examination.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's pleural plaques.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran also indicated that he would be attending an upcoming pulmonary examination.  Therefore any outstanding treatment records should be obtained.  38 C.F.R. § 3.159 (2013).  

The Veteran also contends that he has COPD secondary to his service-connected pleural plaques.  While treatment records through June 2012 have not presented a diagnosis of COPD, June 2012 treatment records from Kitsap Pulmonary & Sleep Medicine indicated "slight changes suggestive of obstructive lung disease."  Upon remand, the Veteran should be afforded an examination to determine whether he currently has COPD and if so, whether the COPD was caused or aggravated by service or his service-connected pleural plaques.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records from March 2014 through present related to the Veteran's pulmonary conditions.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.  Schedule the Veteran for a VA pulmonary examination.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

First, determine the current level of severity of the Veteran's service-connected pleural plaques.  Complete pulmonary function testing of the Veteran should be completed as part of the examination, and the results from that testing, as well as all other indicated symptoms, should be noted.  

The same VA pulmonary examiner should next determine whether the Veteran has COPD, and the nature and etiology of any diagnosed COPD.  If the examiner diagnoses COPD, the examiner must then determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed COPD began in or is etiologically related to any incident of the Veteran's military service.  The examiner must also provide an opinion as to whether it is at least as likely as not that the COPD was either (1) caused by or (2) is aggravated by the Veteran's service-connected pleural plaques.   See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail, and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



